Citation Nr: 0300200	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  98-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 
1997, which, in pertinent part, denied service connection 
for PTSD.  In June 1999, the veteran testified at a 
hearing before a Board member.  In October 1999, the case 
was remanded for additional development.  In August 2000, 
the case was again remanded to afford the veteran another 
hearing, because the Board member who held the prior 
hearing was no longer with the Board.  See 38 U.S.C.A. 
§ 7171(c) (West 1991 & Supp. 2002).  The veteran elected a 
hearing before a Decision Review Officer instead, which 
was held in January 2002.


FINDING OF FACT

The veteran has been diagnosed with PTSD based on claimed 
service stressors.  He is not shown to have engaged in 
combat during his Vietnam service, but there is adequate 
corroboration of a claimed service stressor, leading to 
his diagnosed PTSD.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service in the Army from May 1970 
to December 1971.  Service personnel records show that he 
served in Vietnam from October 1970 to October 1971.  
During that period, his occupational specialty was heavy 
vehicle driver.  In September 1971, he was awarded the 
Bronze Star Medal for meritorious service in connection 
with military operations against a hostile force.  He did 
not receive any awards or decorations specifically 
denoting combat participation.  

The service medical records note no psychiatric problems, 
and the psychiatric system was normal on the December 1971 
service separation examination.  

In February 1997, the veteran filed a claim for service 
connection for PTSD.  In written statements filed at that 
time and later, he described his claimed service 
stressors.  He said that he was part of the 321st 
Transportation Company which was based at Long Binh.  As a 
truck driver, his job was to run convoys to locations 
throughout Vietnam.  He said he saw dead enemy bodies 
while on convoys, and his convoy was hit by enemy fire.  
He said that while loading a truck at Bien Hoa one night, 
there were incoming mortar rounds, and he learned the next 
day two men had been killed.  

A VA psychiatric examination was conducted in March 1997.  
The veteran said that he worked as the driver of a 
tractored military vehicle.  He was subjected to the 
frequent danger of land mines and booby traps on the roads 
and routes he drove, and some of his buddies had been 
killed by land mines.  He said on one occasion, his convoy 
was ambushed, and a number of men killed.  Various PTSD 
symptoms were described.  Following mental status 
examination, the diagnoses were PTSD, and avoidant 
personality disorder.  The stressors were noted to be 
combat with dangers of being killed in combat.  

VA outpatient mental hygiene clinic treatment records 
dated from July 1998 to June 1999 show diagnoses of rule 
out PTSD, rule out alcohol abuse/dependence, and recurrent 
major depressive disorder.

In June 1999, the veteran testified at a Board hearing.  
He provided additional details regarding his claimed 
stressors, and symptoms since service.  

The report of a VA hospitalization, for a partial small 
bowel obstruction, in November 2001, noted that the 
veteran also had PTSD.  

At a January 2002 RO hearing, the veteran discussed his 
claimed stressors.  

B.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and supplemental 
statements of the case, the veteran has been notified of 
the evidence necessary to substantiate his claim, and of 
the respective obligations of the VA and him to obtain 
different types of evidence.  Identified treatment records 
have been obtained, and an examination has been obtained.  
The Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

Service connection may be granted for a disability due to 
a disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The Board notes that service records do not show that the 
veteran engaged in combat with the enemy.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor 
must be established by official service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet.App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The VA examination of March 1997 contains a valid 
diagnosis of PTSD.  While some subsequent records in 1998 
and 1999 note only rule out PTSD as a diagnosis, some 
other records, such as a November 2001 hospital summary, 
note that the veteran had PTSD.  Thus, the outcome of the 
case turns on whether there is satisfactory proof of a 
service stressor.

The RO has not attempted to obtain verification of the 
veteran's claimed stressors from the service department.  
Nevertheless, the veteran reported stressors including an 
incident in which his base was subject to mortar attacks, 
and possible land mines on the roads over which he 
traveled, which, given his official duties, were likely to 
have been present.  Even indirect exposure to such 
stressors may satisfy the requirement of a stressor.  See 
Pentecost, supra.  He also mentioned an attack on his 
convoy.  Moreover, he was awarded the Bronze Star Medal 
for meritorious service in connection with military 
operations against a hostile force.  Although not 
demonstrative of actual combat participation, the Medal 
may be said to corroborate his exposure to the type of 
stressors he is claiming, specifically, the danger of land 
mines or attacks while traveling in a convoy, and his 
presence at a military base with incoming mortar rounds.  
With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds sufficient 
verification of a service stressor leading to PTSD.

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in 
service, warranting service connection.  


ORDER

Service connection for PTSD is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

